Title: Abigail Adams to John Adams, 25 October 1789
From: Adams, Abigail
To: Adams, John


        
          Richmond Hill october 25 1789
          my dearest Friend
        
        I presume you have reachd Braintree before this day I hope the sight of your Friends and of your Farm has restored your Health and spirits. you did well to flee before the very sickly period Mr Maddison lies very ill at Philadelphia, & it is reported that the Speaker of the House died last week by the Bursting a Blood vessel in this Epidemick cold, which scarcly one escapes. I hope however the report may not be true, as I have not seen any mention of it in the papers. Count Moutier & family saild last week as silently as possible. no mention of them in the papers, or other notice taken every thing appears perfectly quiet & easy. Boston papers only are seditious I think from the complexion of some peices which I read in them the massachusetts is brewing mischief.
        inclosed is a letter which I wish you to answer immediatly. I have received the fish in four Boxes & tried some of it, which proves very fine. one Box I have sent to mr Jay as a present from you. our Family is better than when I wrote you last, little John excepted who is very sick cutting his Eye teeth.
        If Brisler is at Braintree would not you wish him to Bottle the sherry wine which we used part of, & pack it for this place. the other cask I would not remove.
        I wish to hear from you and from the children. mrs Cranch wrote me that John was very unwell with his cold. it was taken here I believe, and he ought to be attentive to it. my affectionate Regards to all Friends from / Your ever affectionate
        A Adams
      